—In an action to recover damages arising out of an allegedly defective title search and the resultant aborted sale of real property, defendant Metropolitan Title Guaranty Company appeals from an order of the Supreme Court, Westchester County, dated December 6, 1978, which denied its motion, inter alia, to dismiss each of the causes of action of the complaint as against it. Order modified, on the law, by deleting the second decretal paragraph thereof and substituting therefor provisions (1) granting the motion to the limited extent of (a) dismissing plaintiifs’ third cause of action as against appellant, and (b) striking the demand for punitive damages and (2) denying the balance of the appellant’s motion. As so modified, order affirmed, with $50 costs and disbursements to appellant. In our opinion, plaintiffs’ third cause of action is legally insufficient and fails to state a claim upon which relief may be predicated. We further believe that the allegations of the complaint, when viewed as a whole, are legally insufficient to support an award of punitive damages (see M. S. R. Assoc, v Consolidated Mut. Ins. Co., 58 AD2d 858; Buttignol Constr. Co. v Allstate Ins. Co., 22 AD2d 689). Damiani, J. P., Rabin, Gulotta and Cohalan, JJ., concur.